Citation Nr: 9901961	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-24 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine.

2.  Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had verified active service from May 1973 to 
December 1997.  

The appeal arises from a rating decision dated in February 
1994 in which the Regional Office (RO) denied service 
connection for disabilities of the cervical spine and lumbar 
spine.  The veteran subsequently perfected an appeal of that 
decision. 

In July 1994, the veteran submitted a Department of Veterans 
Affairs (VA) Form 9 (Appeal to Board of Veterans' Appeals), 
in which he indicated his desire to appear at a hearing at 
the RO before the Board of Veterans' Appeals (Board).  In 
September 1998, the RO sent the veteran a letter scheduling 
him for a video conference hearing in October 1998.  
According to that letter, if the veteran did not inform the 
RO that he wanted a hearing by October 9, 1998, the RO would 
cancel this hearing and keep the veteran on the hearing 
schedule for a future visit by a Board member.  As no 
response to that letter was received and the veteran failed 
to report for the scheduled hearing, the Board remanded the 
case in November 1998 for the purpose of scheduling the 
veteran for a videoconference hearing before a member of the 
Board.  In December 1998, the veteran withdrew his request 
for a personal or video conference hearing before a member of 
the Board.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has a disability of the 
cervical spine or lumbar spine which is causally related to 
service or to any incident or event therein.  


CONCLUSION OF LAW

The veterans claims for entitlement to service connection 
for disabilities of the cervical spine and lumbar spine are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§  1110, 1131 (West 
1991).  Additionally, where a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the VA benefit system requires more than just an allegation.  
The veteran must submit supporting evidence that is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The veteran contends he has disabilities of the cervical 
spine and lumbar spine due to a parachute accident in service 
in 1975, about which he testified at a RO hearing in January 
1994.  The service medical records show treatment for low 
back complaints secondary to heavy lifting in June 1976; 
however, they do not show that the veteran sustained injuries 
to the neck and low back in a parachute accident.  Moreover, 
the veterans separation medical examination in November 1977 
included a normal clinical evaluation of the spine and neck.   
However, the Board finds the veterans contentions and 
hearing testimony credible for the purpose of determining 
whether his service connection claims are well-grounded.  

In a letter dated in May 1995, a private doctor reported that 
the veteran was seen in the 1970s but that records of such 
treatment were not available.  He added that the veteran did 
suffer from a spinal condition that needed treatment for 
subluxation and that future weakness from that condition was 
expected.  

However, review of the claims file discloses that the veteran 
has submitted no competent evidence tending to show that any 
current disability of the cervical or lumbar spine is the 
result of an injury in service or is otherwise related to 
service.  

In the hand-written report of a VA examination in June 1993, 
the examiner listed diagnoses of cluster history rule out 
migraine and status post neck and low back injury.  However, 
in the typed report, that same examiner included an 
impression of low back pain, possible disk, with left leg 
sciatica, and neck and arm pain, rule out rotator cuff 
injury.  In discussing the veterans right shoulder pain 
which was most likely due to rotator cuff injury, the 
examiner reported that she could not exclude the possibility 
of a disc injury with nerve root compression, although this 
seemed less likely.  The Board finds that that opinion of a 
possible diagnosis of a disc injury is merely speculative, 
especially when the examiner related that another diagnosis 
was most likely.  Thus, such opinion is not sufficient to 
establish that the veteran has a disc disability due to an 
injury in service.  See Tirpak, 2 Vet. App. at 611.  

Furthermore, the Board notes that pain is not a disability 
for VA compensation purposes; and an April 1993 report of a 
CT scan (computerized tomography scan) of the lumbar spine 
revealed that L1-2 disc space through L5-S1 disc space 
appeared normal without evidence of herniated disc or spinal 
stenosis.  The impression was normal study except for facet 
joint arthropathy at L4-5-S1.  

There is also evidence of injuries to the back after service.  
The claims file includes a record associated with a claim for 
workmans compensation benefits.  According to that record, 
the veteran was diagnosed with severe acute cervio-thoracic 
nerve root compression, associated with subluxation of C2, 
C3, C5, and T2, T 3, T5, T8 and T9, complicated by severe 
dyspnea, associated myofascitis and bilateral brachial 
neuralgia.  That record also shows that the disability began 
in May 1985 when the veteran twisted around to lift car on 
rack and hurt his back.  Private medical records also show 
that the veteran fell into an external wall socket and hurt 
his lower back in April 1985.  

Moreover, there is competent evidence against the veterans 
claim that he has a current disability of the lumbar spine 
due to an injury in service.  According to a letter dated in 
June 1993 from another private physician, the veteran 
reported a history of having injured his low back lifting in 
March 1993 and injured his 



shoulder and neck in a parachute accident in service.  The 
physicians conclusion was:

[The veteran] injured his neck and 
shoulders in a parachute accident in 
1975.  He continues to have decreased 
strength to the shoulders and spasm and 
tenderness to the left trapezius muscle 
group.  He apparently carries a diagnosis 
of degenerative disc disease to the neck.  
There is no evidence of a nerve root 
irritation clinically.  The claimants 
history and symptoms to the right 
shoulder suggest possible rotators cuff 
tear.  This claimant has lumbosacral 
spine dysfunction; in his initial injury 
he had no serious low back symptoms until 
a lifting injury at work in March of last 
year.  This does not appear to be a 
service-related injury.   

Thus, based on the evidence discussed above and in the 
absence any competent evidence tending to show that any 
current disability of the cervical or lumbar spine is the 
result of an injury in service, the Board finds that the 
claims for entitlement to service connection for disabilities 
of the cervical spine and lumbar spine are not well-grounded.  

The Board notes the veterans representatives contentions 
that the medical opinions of record are based on an 
incomplete record.  The Board points out that both the 
opinions of the VA examiner and the opinion of the private 
physician in June 1993 considered the veterans reported 
history of a parachute accident in service.  Moreover, where 
the veteran has not met the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim for service connection benefits is 
well-grounded, the VA has no duty to assist him in developing 
facts pertinent to such claim.  Thus, there is no duty to 
afford the veteran in this case another VA examination to 
ensure that an opinion is based on a review of the claims 
file.  38 U.S.C.A. § 5107.  Further, if the veteran does not 
submit a well-grounded claim, the appeal of the claim must 
fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists, which the RO has 
not already attempted to obtain or informed the veteran that 
he should submit, that if obtained would establish well-
grounded claims for the disabilities at issue in this case.  
Under the circumstances, the VA has no further duty to assist 
the veteran in developing well-grounded claims for 
entitlement to service connection for a disability of the 
cervical spine and a disability of the lumbar spine.  Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Finally, the Board notes that the ROs failure to find the 
claims for entitlement to service connection for disabilities 
of the cervical spine and lumbar spine not well-grounded 
constitutes harmless error.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  



ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
